          Case 7:20-cv-10143-KMK Document 3 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERLIN A. ALMONTE VARGAS,

                                Plaintiff,
                                                                20-CV-10143 (KMK)
                    -against-
                                                              ORDER OF SERVICE
 CITY OF PEEKSKILL; DAVID RAMBO;
 CORNELL HAMMONDS,

                                Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants City of Peekskill,

David Rambo, and Cornell Hammonds. Plaintiff is directed to serve a summons and complaint

on each Defendant within 90 days of the issuance of the summonses. If within those 90 days,

Plaintiff has not either served Defendants or requested an extension of time to do so, the Court

may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   January 28, 2021
          White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge
